DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1, line 8, --first—should be inserted before “image”.
              In claim 1, line 13, “the iridies” has no prior antecedent basis.  It is suggested that “the” be deleted.
              In claim 1, line 18, --face—should be inserted before “non-smiling”.
              In claim 1, line 19, “the pupils” has no prior antecedent basis.
              In claim 1, line 19, “passing” should be –passes--.
              In claim 1, lines 22/23, “five horizontal straight lines” should be –five of said horizontal straight lines--.
              In claim 1, lines 25/26, “to the right and to the left” is unclear as to what the highlighting is to the right and left of.

             In claim 1, line 29, “the gingival margin” has no prior antecedent basis.
             In claim 1, line 29, “said teeth” is unclear as to which teeth are being referred to.
             In claim 2, line 2, --eleven—should be inserted before “vertical”.
             In claim 2, line 3, “the trichion” has no prior antecedent basis.
             In claim 2, line 4, “the menton” has no prior antecedent basis.
             In claim 2, line 5, “the right medial canthus” has no prior antecedent basis.
             In claim 2, line 6, “the mesial point of the right iris” has no prior antecedent basis.
             In claim 2, line 7, “the right pupil” has no prior antecedent basis.
             In claim 2, line 9, “the left medial canthus” has no prior antecedent basis.
             In claim 2, line 10, “the mesial point of the left iris” has no prior antecedent basis.
             In claim 2, line 11, “the left pupil” has no prior antecedent basis.
             In claim 3, line 2, --six—should be inserted after “said”.
             In claim 4, lines 5-8 are confusing.  It appears that these lines have already been drawn, as recited in claim 1.
             In claim 4, line 8, “the right and the left chelion” has no prior antecedent basis.
             In claim 4, line 10 the “6X” after “the vertical median line” is confusing.  “The vertical median line” was designated by “6Y” in line 6.
             In claim 4, line 14, “the teeth” is unclear as to which teeth are being referred to.
             In claim 4, line 14, “the medial canthus” has no prior antecedent basis.
             In claim 4, line 15, “the iris” is unclear as to which iris is being referred to.
             In claim 4, line 15, “to the right and to the left” is unclear as to what the reference point is.

             In claim 5, line 14, “the upper segment” has no prior antecedent basis.
             In claim 5, line 18, “the zyghion” and “the gonion” has no prior antecedent basis.
             In claim 5, line 20, --said at least one—should be inserted before “point”
             In claim 5, lines 23 and 25, --said at least one point—should be inserted before “B”.
             In claim 5, line 27, --at least one—should be inserted before “point”.
             In claim 5, line 30 “said oblique line (GH)” is confusing, as to whether this is the same oblique line recited in line 27.  For purposes of this action, it will be assumed that it is the same oblique line.
            In claim 6, line 8, “the stomion” has no prior antecedent basis.
            In claim 6, lines 10,11,21 “said straight line GF” is unclear as to whether this is the same line as “a tangent (GF) in line 6.  For purposes of this action, it will be assumed that this is the same line.
            In claim 6, line 10, --said at least one—should be inserted before “point G”.
            In claim 6, line 15, “the oblique line” has no prior antecedent basis.
            In claim 6, line 15, --said at least one—should be inserted before “point G”.
            In claim 6, line 15, “the tooth in question” has no prior antecedent basis.
            In claim 6, line 16, “said straight line GM” should be –a straight line GM--.
            In claim 6, line 16, --said at least one—should be inserted before “point G”.
            In claim 6, line 19, --the at least one point—should be inserted before “C”.
            In claim 6, lines 22 and 25, “said straight line” is unclear as to which straight line is being referred to.  For purposes of this action, it is assumed that this is the same straight line as referred to in line 19.
            In claim 6, line 23, --the at least one point—should be inserted before “C”.
            In claim 7, line 5, “the parabola” should be –the parabola--.
            In claim 7, line 7, “the straight line” should be –a straight line--.

            In claim 8, line 6, “the right and the left zighion” should be –a right and a left zighion--.
            In claim 9, line 6, “the right and the left eurion” has no prior antecedent basis.
            In claim 9, lines 7/8, “the first and the second horizontal straight lines” is unclear as to whether this is referring to the horizontal straight lines recited in lines 5 and 6, or two of the horizontal straight lines recited in claim 1.  For purposes of this action, it will be assumed that the straight lines in lines 5 and 6 of claim 9 are being referred to.
           In claim 9, line 9, “said distance starting from E” has no prior antecedent basis.
           In claim 9, lines 10/11, “said distance” is unclear as to what distance is being referred to.  For purposes of this action, it will be assumed that the distance in line 9 is being referred to.
           In claim 9, lines 12/13, “the mesial and distal parabolas” has no prior antecedent basis.  It appears that in claim 7, line 3, “parabolas” should be changed to –mesial and distal parabolas--.
           In claim 10, lines 3 and 4, “the points of intersection H and B” has no prior antecedent basis.  While there is antecedent basis for a point of intersection H (claim 5, lines 23/24), there is no antecedent basis for point B being a “point of intersection”.
           In claim 10, line “said segment” is unclear as to which segment is being referred to.  For purposes of this action, it will be assumed that “said segment” is referring to the segment recited in line 3.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have not been rejected with prior art because the prior art of record fails to disclose either singly or in combination, a method of determining and drawing an ideal individual shape of two upper front teeth, comprising the steps of using a first image of a patient’s face in front view, non-smiling and with the mouth closed, using a second image of the patient’s face in front view, smiling and with closed teeth, determining a front facial angle of the patient’s face as recited in the claim, drawing eleven vertical straight lines and six horizontal straight lines on the first image, as recited, along with the joining step, the highlighting step and the step of drawing the parabola, as recited in claim 1.
              The closest prior art appears to be the reference to Methot 9411910 and Monkmeyer 8406908.  However, these references taken either alone or in combination, do not disclose the method as recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772